Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mrs. Prior on 08/04/2022.

The application has been amended as follows: 
	Claim 1 has been amended as follows:

	---A catalyst suitable for conversion of aromatic hydrocarbons comprising a modified UZM-14 zeolite having a Modification Factor or 6 or more; wherein the modified UZM-14 modified is made by steps:
contacting a calcined UZM-14 zeolite with one or more of: nitric acid, or oxalic
acid to form an acid washed UZM-14 zeolite;
contacting the acid washed UZM-14 with one or more of: a sodium hydroxide solution, or a sodium bicarbonate solution to form a caustic washed UZM-14 zeolite; and
ion exchanging the caustic washed zeolite to form the modified UZM-14 zeolite.---.

Claim 10 has been canceled.

At the end of claim 11, ---; wherein the modified UZM-14 modified is made by steps:
contacting a calcined UZM-14 zeolite with one or more of: nitric acid, or oxalic
acid to form an acid washed UZM-14 zeolite;
contacting the acid washed UZM-14 with one or more of: a sodium hydroxide solution, or a sodium bicarbonate solution to form a caustic washed UZM-14 zeolite; and
ion exchanging the caustic washed zeolite to form the modified UZM-14 zeolite.---.
has been inserted.

	Claim 15 has been canceled.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a modified UZM-14 zeolite having a modification factor of 6 or more as recited prepared by steps as recited in claims 1 and 11. The closest art of record - Boldingh (8,242,321) - a UZM-14 zeolite catalyst. However, Boldingh does not disclose anything about Modification Factor of 6 or more and  how the UZM-14 zeolite having a modification factor of 6 or more is made by steps as recited in the claims. Further, Boldingh does not disclose how a modified UZM-14 zeolite catalyst affects to the transalkylation when compared with a catalyst does not have such a modification factor.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772